DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 26, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed October 26, 2021 have been fully considered but they are not persuasive.

With regard to claim 1, Applicant submits that Karaoguz does not teach “an input stream processor coupled to the input signal receiver that processes the input stream to…generate a program guide for the apparatus, wherein the generation of the program guide comprises, based on the first receiver identification number of the apparatus, including a first program associated with the first personal stream, and disregard or .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim 1 is rejected over a combination of Hamano et al. (US 2010/0333137), Bryan et al. (US 7895625), and Karaoguz et al. (US 2004/0148353).
As presented in the claim rejections presented under 35 USC § 103, Hamano teaches:
an input stream processor coupled to the input signal receiver that processes the input stream ([0046], “I/O path 302 may provide media content (e.g., broadcast programming, on-demand programming, Internet content, and other video or audio) and data to control circuitry 304, which includes processing circuitry 306 and storage 308.” [0047]) to:
generate a program guide for the apparatus ([0073], “FIG. 5 shows an illustrative example of a media planner schedule 130 displayed with grid program listings. Scheduled media events such as media events 132 and 134 may list the identity of the media event, as well as indicate the content type (e.g., audio) or source (e.g., ‘br’ for broadcast, ‘web’ for 
wherein the generation of the program guide comprises, based on the first identification of the apparatus ([0042], “Users may access their personalized guidance application by logging in or otherwise identifying themselves to the guidance application. Customization of the media guidance application may be made in accordance with a user profile.” [0043], [0090]),
including a first program associated with the first personal stream ([0073], “FIG. 5 shows an illustrative example of a media planner schedule 130 displayed with grid program listings. Scheduled media events such as media events 132 and 134 may list the identity of the media event, as well as indicate the content type (e.g., audio) or source (e.g., ‘br’ for broadcast, ‘web’ for internet) of the event. … In some embodiments, user-scheduled media events may be distinguished from media planner-recommended media events in a similar fashion. For example, media event 132, recommended by the media planner, may be shaded differently from media event 134, specifically scheduled by the user.” Fig. 5), and

Bryan teaches a receiver identification number of the apparatus (Col. 10, line 55 to col. 3, “As an aspect of possible implementations, each DVR is associated with a unique or almost certainly unique identifier. … Likewise, a unique identifier may be derived from unique identifiers that are allocated or generated for other purposes, such as the combination of model and serial numbers of the DVR itself.”).
Karaoguz teaches:
a first receiver identification number and a second receiver identification number ([0011], “Such a system may comprise a first television display in a first 
generate a program guide, wherein the generation of the program guide comprises, based on the first receiver identification number of the apparatus, disregarding or excluding or not including at least one second program associated with a second personal stream associated with the second receiver identification number ([0073], “In step 1, the media exchange software (MES) platform 401 is used to construct personal media channels on a PC 402 by a user at ‘my house’ 403.” [0074], “In step 2, the user at ‘my house’ 403 pushes a media channel 408 (e.g., ‘Joe's Music’) to ‘brother's house’ 409 and pushes two media channels 410 and 411 (e.g., ‘Vacation Video’ and ‘Kid's Pictures’) to ‘Mom's house’ 412 via a peer-to-peer server 413 over the internet-based media exchange network 400.” Fig. 4. That is, “brother’s house” 409 does not include 
	Considering the teachings of the references together, it would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamano with Bryan to utilize first receiver identification number and a second receiver identification number. The modification would improve the system by ensuring content is directed to correct client devices. In view of Karaoguz’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination to include disregarding or excluding or not including at least one second program associated with the second personal stream. The modification would serve to ensure that users receive content that is directed to them and/or tailored to their interests.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

35 recites the limitation “the packet identification” in line 6 of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Hamano et al. (US 2010/0333137), Bryan et al. (US 7895625), and Karaoguz et al. (US 2004/0148353).

Regarding claim 1, Hamano teaches an apparatus for receiving a signal comprising:

the input stream including
a first personal stream associated with a first identification ([0042], “Users may access their personalized guidance application by logging in or otherwise identifying themselves to the guidance application. Customization of the media guidance application may be made in accordance with a user profile.” [0043], [0071], “In some embodiments, a media planner media guidance application is disclosed. The media planner application may be used to create a media event schedule for one or more users of a media system (e.g. system 400 of FIG. 4). … The media and media events may be manually scheduled by a user (i.e. user-scheduled events) or automatically scheduled by the media planner guidance application on behalf of the user (i.e. planner-recommended events).” [0085], [0090]) and
at least a second personal stream associated with a second identification different from the first identification ([0085], “Each user of the media planner application may be associated with a user profile.” [0090]); and
an input stream processor coupled to the input signal receiver that processes the input stream ([0046], “I/O path 302 may provide media content (e.g., broadcast programming, on-demand programming, Internet content, and 
based on a determination that the first identification is associated with the apparatus, retrieve the first personal stream from the input stream ([0042], “Users may access their personalized guidance application by logging in or otherwise identifying themselves to the guidance application. Customization of the media guidance application may be made in accordance with a user profile.” [0043], [0071], “In some embodiments, a media planner media guidance application is disclosed. The media planner application may be used to create a media event schedule for one or more users of a media system (e.g. system 400 of FIG. 4). … The media and media events may be manually scheduled by a user (i.e. user-scheduled events) or automatically scheduled by the media planner guidance application on behalf of the user (i.e. planner-recommended events).” [0085], [0090]),
wherein the first personal stream comprises first private media associated with a first individual associated with the first identification ([0042], “Users may access their personalized guidance application by logging in or otherwise identifying themselves to the guidance application. Customization of the media guidance application may be made in accordance with a user profile.” [0043], [0071], “In some embodiments, a media planner media guidance application is disclosed. The media planner 
generate a program guide for the apparatus ([0073], “FIG. 5 shows an illustrative example of a media planner schedule 130 displayed with grid program listings. Scheduled media events such as media events 132 and 134 may list the identity of the media event, as well as indicate the content type (e.g., audio) or source (e.g., ‘br’ for broadcast, ‘web’ for internet) of the event. … In some embodiments, user-scheduled media events may be distinguished from media planner-recommended media events in a similar fashion. For example, media event 132, recommended by the media planner, may be shaded differently from media event 134, specifically scheduled by the user.” Fig. 5),
wherein the generation of the program guide comprises, based on the first identification of the apparatus ([0042], “Users may access their personalized guidance application by logging in or otherwise identifying themselves to the guidance application. Customization of the media guidance application may be made in accordance with a user profile.” [0043], [0090]),

wherein the second personal stream comprises second private media associated with the second identification ([0042], “Users may access their personalized guidance application by logging in or otherwise identifying themselves to the guidance application. Customization of the media guidance application may be made in accordance with a user profile.” [0043], [0071], “In some embodiments, a media planner media guidance application is disclosed. The media planner application may be used to create a media event schedule for one or more users of a media system (e.g. system 400 of FIG. 4). … The media and media events may be manually scheduled by a user (i.e. user-scheduled events) or 
output the program guide for display based on a user's first input ([0034], “A user may indicate a desire to access media information by selecting a selectable option provided in a display screen (e.g., a menu option, a listings option, an icon, a hyperlink, etc.) or pressing a dedicated button (e.g., a GUIDE button) on a remote control or other user input interface or device.”).
	Hamano does not expressly teach that the input signal receiver demodulates the signal. While Hamano teaches a first identification, Hamano does not expressly teach a first receiver identification number. While Hamano teaches a second identification, Hamano does not expressly teach a second receiver identification number. Hamano also does not expressly teach disregarding or excluding or not including at least one second program associated with the second personal stream.
Bryan teaches an apparatus comprising a receiver to demodulate a signal (Col. 19, lines 44-59, “Tuner-IF-Demod 200 combines the functionality of tuner, intermediate frequency (IF) processor, and demodulator. … These functions serve to tune the selected channel, filter and mix the selected channel to baseband, and demodulate the received signal into video signal 202 and audio signal 203.”). Bryan additionally teaches a receiver identification number of the apparatus (Col. 10, line 55 to col. 3, “As an aspect of possible implementations, each DVR is associated with a unique or almost 
In view of Bryan’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamano such that the input signal receiver demodulates the signal in order to enable a combined system to receive and process additional types of content, thereby improving system functionality and flexibility. In view of Bryan’s teaching, it would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamano to utilize first receiver identification number and a second receiver identification number. The modification would improve the system by ensuring content is directed to correct client devices.
The combination teaches the limitations specified above; however, the combination does not expressly teach also does not expressly teach disregarding or excluding or not including at least one second program associated with the second personal stream.
Karaoguz teaches:
a first receiver identification number and a second receiver identification number ([0011], “Such a system may comprise a first television display in a first home, a first storage in the first home that stores a first media, and a second television display in a second home. The first storage may have an associated first network protocol address, and the second storage may have an associated second network protocol address.” [0012], “The first and second network protocol 
generate a program guide, wherein the generation of the program guide comprises, based on the first receiver identification number of the apparatus, disregarding or excluding or not including at least one second program associated with a second personal stream associated with the second receiver identification number ([0073], “In step 1, the media exchange software (MES) platform 401 is used to construct personal media channels on a PC 402 by a user at ‘my house’ 403.” [0074], “In step 2, the user at ‘my house’ 403 pushes a media channel 408 (e.g., ‘Joe's Music’) to ‘brother's house’ 409 and pushes two media channels 410 and 411 (e.g., ‘Vacation Video’ and ‘Kid's Pictures’) to ‘Mom's house’ 412 via a peer-to-peer server 413 over the internet-based media exchange network 400.” Fig. 4. That is, “brother’s house” 409 does not include media channels 410 and 411 (“Vacation Video” and “Kid's Pictures”) which are associated with “Mom’s house” 412.).
In view of Karaoguz’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include disregarding or excluding or not including at least one second 

The rejection of claim 1 is similarly applied to claim 15.

Regarding claims 2 and 16, the combination further teaches wherein the input stream processor further generates a list of available channels, the list including personal streams associated with the first receiver identification number for the apparatus and not including personal streams associated with the second receiver identification number (Karagouz: [0073], “In step 1, the media exchange software (MES) platform 401 is used to construct personal media channels on a PC 402 by a user at ‘my house’ 403.” [0074], “In step 2, the user at ‘my house’ 403 pushes a media channel 408 (e.g., ‘Joe's Music’) to ‘brother's house’ 409 and pushes two media channels 410 and 411 (e.g., ‘Vacation Video’ and ‘Kid's Pictures’) to ‘Mom's house’ 412 via a peer-to-peer server 413 over the internet-based media exchange network 400.” Fig. 4. That is, “brother’s house” 409 does not include media channels 410 and 411 (“Vacation Video” and “Kid's Pictures”) which are associated with “Mom’s house” 412.).

Regarding claims 4 and 18, the combination further teaches wherein the input stream processor further includes in the program guide additional programs from the additional streams (Hamano: [0036], “Internet content may include web events, such as a chat session or Webcast, or content available on-demand as streaming media or downloadable media through an Internet web site or other Internet access (e.g. FTP).” [0073], “FIG. 5 shows an illustrative example of a media planner schedule 130 displayed with grid program listings. Scheduled media events such as media events 132 and 134 may list the identity of the media event, as well as indicate the content type (e.g., audio) or source (e.g., ‘br’ for broadcast, ‘web’ for internet) of the event. … In some embodiments, user-scheduled media events may be distinguished from media planner-recommended media events in a similar fashion. For example, media event 132, recommended by the media planner, may be shaded differently from media event 134, specifically scheduled by the user.” Fig. 5).

Regarding claim 17, the combination further teaches wherein the input stream processor further retrieves additional streams from the list of available channels (Hamano: [0036], “Internet content may include web events, such as a chat session or Webcast, or content available on-demand as streaming media or downloadable media through an Internet web site or other Internet access (e.g. FTP).” [0073], “FIG. 5 shows an illustrative example of a media planner schedule 130 displayed with grid program listings. Scheduled media events such as media events 132 and 134 may list the identity of the media event, as well as indicate the content type (e.g., audio) or source (e.g., ‘br’ for broadcast, ‘web’ for internet) of the event. … In some embodiments, user-scheduled media events may be distinguished from media planner-recommended media events in a similar fashion. For example, media event 132, recommended by the media planner, may be shaded differently from media event 134, specifically scheduled by the user.” Fig. 5).

Regarding claim 19, the combination further teaches further comprising: video and audio decoders coupled to the input stream processor that decode the first personal stream and output decoded audio and video for display based on a user's second input (Hamano: [0071], “A media event schedule may comprise a list of media or media events that a user is scheduled to view, listen to, or otherwise consume.” [0073], “The user may be able to navigate highlight region 110 to media planner schedule 130 in order to highlight and/or select a scheduled media event.”).

Regarding claim 29, the combination teaches the limitations specified above; however, the combination as presently combined does not expressly teach that the first personal stream comprises first private media including at least one of a private photo and a private video.
Karaoguz teaches a personal stream comprising private media including at least one of a private photo and a private video ([0062], “The media exchange network also allows a user to construct personal media channels that comprise his personal digital media (e.g., captured digital pictures, digital video, digital audio, etc.),….” [0073]-[0074], Fig. 4).
In view of Karaoguz’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination such that the first personal stream comprises first private media including at least one of a private photo and a private video. The modification would facilitate the sharing of a user’s personal content to friends and family.

Regarding claim 31, the combination further teaches wherein the program guide excludes the at least one second program associated with the second personal stream (Karaoguz: [0073], “In step 1, the media exchange software (MES) platform 401 is used to construct personal media channels on a PC 402 by a user at ‘my house’ 403.” [0074], “In step 2, the user at ‘my house’ 403 pushes a media channel 408 (e.g., ‘Joe's Music’) to ‘brother's house’ 409 and pushes two media channels 410 and 411 (e.g., ‘Vacation Video’ and ‘Kid's Pictures’) to ‘Mom's house’ 412 via a peer-to-peer server 413 over the internet-based media exchange network 400.” Fig. 4. That is, “brother’s house” 409 does not include media channels 410 and 411 (“Vacation Video” and “Kid's Pictures”) which are associated with “Mom’s house” 412.).

Regarding claim 32, the combination further teaches wherein the input stream further comprises at least one non-personal or public broadcast program, and wherein the at least one non-personal or public broadcast program is included in the program guide (Hamano: [0073], “FIG. 5 shows an illustrative example of a media planner schedule 130 displayed with grid program listings. Scheduled media events such as media events 132 and 134 may list the identity of the media event, as well as indicate the content type (e.g., audio) or source (e.g., ‘br’ for broadcast, ‘web’ for internet) of the event. … In some embodiments, user-scheduled media events may be distinguished from media planner-recommended media events in a similar fashion. For example, media event 132, recommended by the media planner, may be shaded differently from media event 134, specifically scheduled by the user.” Fig. 5).

Claims 6, 20, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Hamano, Bryan, Karaoguz, and Dunn (US 5945987).

Regarding claims 6 and 20, the combination teaches the limitations specified above; however, the combination does not expressly teach that the first receiver identification number is found in a first program map table for the first personal stream and the second receiver identification number is found in a second program map table for the second personal stream.
Dunn teaches an identification number found in a program map table (Col. 9, line 58 to col. 10, line 9, “FIG. 10 shows an implementation for correlating the viewer IDs with the program IDs of the video content programs at the headend to help respond to a query for the viewer's own customized list. The SQL database at the headend maintains a viewer table 134 which contains a list of viewers and their associated unique IDs. A join table 136 correlates the program IDs from program table 110 and the viewer IDs from viewer table 134.” Fig. 10).
In view of Dunn’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the first receiver identification number is found in a first program map table for the first personal stream and the second receiver identification number is found in a second program map table for the second personal stream. The modification would serve to help a headend/server respond to a query for a viewer's own customized content list (Col. 9, line 58 to col. 10, line 9).

Regarding claim 35, the combination teaches the limitations specified above, and teaches accessing the first receiver identification number for a corresponding set-top box (Bryan: Col. 10, line 55 to col. 3); however, the combination does not expressly teach:
comparing the first receiver identification number against a receiver identification number stored in a first program map table of the first personal program stream, and
when the first receiver identification number matches the receiver identification number stored in a first program map table,
including the packet identification associated with the first program map table in a list of available program streams or channels.
Dunn teaches:
comparing a first identification number against an identification number stored in a first program map table of a program stream (Col. 9, line 58 to col. 10, line 9, “FIG. 10 shows an implementation for correlating the viewer IDs with the program IDs of the video content programs at the headend to help respond to a query for the viewer's own customized list. The SQL database at the headend maintains a viewer table 134 which contains a list of viewers and their associated unique IDs. A join table 136 correlates the program IDs from program table 110 and the viewer IDs from viewer table 134.” Fig. 10), and
when the first identification number matches the identification number stored in a first program map table,

In view of Dunn’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include comparing the first receiver identification number against a receiver identification number stored in a first program map table of the first personal program stream, and when the first receiver identification number matches the receiver identification number stored in a first program map table, including the packet identification associated with the first program map table in a list of available program streams or channels. The modification would serve to help a headend/server respond to a query for a viewer's own customized content list (Col. 9, line 58 to col. 10, line 9).

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Hamano, Bryan, Karaoguz, Dunn, and Simms et al. (US 2006/0037060).


Simms provides a teaching for major and minor channel numbers ([0024], “Content providers typically simulcast their programs (e.g., broadcast the same content on both the analog channel (e.g., major channel 4) and one the digital channel (e.g., minor 4).”).
In view of Simms’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include major and minor channel numbers in order to enable a combined system to provide content in different formats (see Simms: [0024]).

Regarding 22, the combination further teaches wherein the desired major and minor channel number is the same number for each of the first program map table and the second program map table (Simms: [0024], “Content providers typically simulcast their programs (e.g., broadcast the same content on both the analog channel (e.g., major channel 4) and one the digital channel (e.g., minor 4).”).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Hamano, Bryan, Karaoguz, and Hong (US 2009/0037952).


Hong teaches a program map table including at least one content type associated with content ([0048], Fig. 2).
In view of Hong’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the first program map table and the second program map table each further includes at least one stream type associated with each of the first personal stream and the second personal stream, respectively. The modification would serve to enable a user to prioritize certain stream types, thereby improving the overall user experience.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Hamano, Bryan, Karaoguz, and Grannan et al. (US 2008/0022322).

Regarding claim 30, the combination teaches the limitations specified above; however, the combination does not expressly teach further teaches wherein the first personal stream is directed to the apparatus via the internet from a second individual for viewing by the first individual.
Grannan teaches a first personal stream directed to an apparatus via the internet from a second individual for viewing by a first individual ([0001], “The present disclosure relates generally to Internet based in-home video and audio distribution models.” [0036], 
In view of Grannan’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the first personal stream is directed to the apparatus via the .

Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Hamano, Bryan, Karaoguz, and Angiolillo et al. (US 2007/0199019).

Regarding claim 33, the combination teaches the limitations specified above; however, the combination does not expressly teach that the first personal stream is obfuscated such that the first personal stream is of an unknown type that is unrecognizable by a receiver or set-top box not associated with the first receiver identification number.
Angiolillo teaches a media stream is obfuscated such that the media stream is of an unknown type that is unrecognizable by a receiver or set-top box not authorized to access the media stream ([0071], “In one embodiment, control logic 1602 of system 204 continuously causes scheduled personal content to be transmitted over access network 108 using portions of access network (e.g., portions allocated to personal channel transmissions). These transmissions may be provided in an encrypted or otherwise obscured format, to prevent all set top boxes 312 from viewing the content. When the system 204 determines that the set-top box 312 is authorized to access a personal channel, it provides a decryption facility in order to allow the set top box to decrypt the personal channel transmissions being requested. In other embodiments, the scheduled personal content is selectively transmitted over access network 108 to those set top 
In view of Angiolillo’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the first personal stream is obfuscated such that the first personal stream is of an unknown type that is unrecognizable by a receiver or set-top box not associated with the first receiver identification number. The modification would serve to ensure that personal streams are received and accessed only by authorized devices and/or users, thereby enhancing user privacy. The modification would serve to improve the overall user experience.

Regarding claim 34, Angiolillo the combination teaches the limitations specified above; however, the combination does not expressly teach further teaches:
wherein a first stream type for the first personal stream is at least one of
(i) a stream type exclusive-ORed with a number that results in the stream type being unrecognizable and
(ii) applying a function or transformation to the stream type to assign an unrecognizable stream type as the first stream type.
Angiolillo teaches wherein a first stream type is applying a function or transformation to a stream type to assign an unrecognizable stream type as the first stream type ([0071], “In one embodiment, control logic 1602 of system 204 continuously causes scheduled personal content to be transmitted over access network 108 using portions of access network (e.g., portions allocated to personal channel transmissions). 
In view of Angiolillo’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that a first stream type for the first personal stream is applying a function or transformation to the stream type to assign an unrecognizable stream type as the first stream type. The modification would serve to ensure that personal streams are received and accessed only by authorized devices and/or users, thereby enhancing user privacy. The modification would serve to improve the overall user experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fang et al. (US 2016/0227279) discloses a system wherein a user may define a custom channel to include any number of media programs available through any number of respective program sources. The custom channel is defined with a lineup to specify dates/times at which individual programs are available through the custom channel. A custom channel may be created and viewed by a user, or a user .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426